Case 19-24527-TPA          Doc 304Filed 01/15/21 Entered 01/15/21 13:39:11                   Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  In re:
                                                            Bankr. No. 19-24527-TPA
   MICHAEL K. HERRON,
                                                            Chapter 11
                  Debtor in Possession.
                                                            Related to Doc. No. 303
  MICHAEL K. HERRON,
                                                            Doc. No.
           v.
   BANK OF AMERICA, N.A., CHERON
   SHELTON and CHANNEL FALLS.


       NOTICE OF ZOOM HEARING AND RESPONSE DEADLINE REGARDING
     MOTION OF DEBTOR TO COMPROMISE CLAIM OF BANK OF AMERICA, N.A.

           You are hereby notified that the Movant seeks an order affecting your rights or property.
          You are further instructed to file with the Clerk and serve upon the undersigned attorney for
 Movant a response to the Motion by no later than February 1, 2021 [seventeen (17) days after the
 date of service below], in accordance with the Federal Rules of Bankruptcy Procedure, the Local
 Rules of this Court, and the general procedures of Judge Agresti as found on his Procedures webpage
 at http://www.pawb.uscourts.gov/procedures. If you fail to timely file and serve a written response,
 an order granting the relief requested in the Motion may be entered and the hearing may not be held.
 Please refer to the calendar posted on the Court’s webpage to verify if a default order was signed or if
 the hearing will go forward as scheduled.
           You should take this Notice and the Motion to a lawyer at once.
         A Zoom Video Conference Hearing will be held on February 18, 2021 at 10:00 a.m. before
 Judge Thomas P. Agresti via the Zoom Video Conference Application (“Zoom”). To participate in
 and join a Zoom Hearing please initiate and use the following link at least 15 minutes prior to the
 scheduled Zoom Hearing time: https://www.zoomgov.com/j/16021303488, or alternatively, you may
 use the following: Meeting ID: 160 2130 3488. For questions regarding the connection, contact Judge
 Agresti’s Staff Lawyer, Atty. Courtney Neer, at 814-464-9781. All attorneys and Parties may only
 appear by Zoom and must comply with Judge Agresti’s Amended Notice of Temporary
 Modification of Appearance Procedures, dated and effective June 10, 2020, which can be found on
 the     Court’s     website     at     https://www.pawb.uscourts.gov/sites/default/files/pdfs/tpa-proc-
 appearances.pdf. Under the current COVID-19 circumstances, the general public may appear
 telephonically if unable to do so via the Internet. When the need to appear telephonically arises
 members of the general public should immediately contact Staff Attorney Courtney Neer to make
 telephonic arrangements. Only ten minutes is being provided on the calendar. No witnesses will be
 heard. If an evidentiary hearing is required, it will be scheduled by the Court for a later date.

 Date of Service: January 15, 2021
                                                         /s/ Aurelius Robleto
                                                        Aurelius P. Robleto
                                                        PA ID No. 94633
                                                        ROBLETO KURUCE, PLLC
                                                        6101 Penn Ave., Ste. 201
                                                        Pittsburgh, PA 15206
                                                        Tel:    (412) 925-8194
                                                        Fax: (412) 346-1035
                                                        apr@robletolaw.com
